The appellant was convicted of pandering, and his punishment fixed at five years in the penitentiary.
The indictment in this case, leaving out the formal parts, is as follows:
"Everett Kelley, on the 7th day of July, in the Year of our Lord, One Thousand Nine Hundred and Twenty-six, with force and arms, in the county and state aforesaid, did unlawfully procure a female, to-wit, Cora Lynn, to enter and become an inmate of a place where prostitution was then and there encouraged and allowed, to-wit, a house situated at 2418 1/2 Elm Street, then and there situated in the county and state aforesaid, and did then and there by fraud and duress of the person and goods of the said Cora Lynn, cause her to remain as an inmate therein, contrary to the form of the statute in such cases made and provided, and against the peace and dignity of the state."
Appellant moved to quash the indictment, first, on the grounds that the same did not charge any offense under the laws of this state, and, second, that said indictment was in its terms vague, and uncertain, and indefinite, and did not put the appellant on notice of what he was charged with and that the appellant was unable to know how to meet what was attempted to be alleged against him.
The indictment follows the language of the statute. This was held not to be sufficient in Kennedy v. State, 86 Tex. Crim. 450,216 S.W. 1086, and Hammonds v. State, 100 Tex. Crim. 237,272 S.W. 791.
The indictment in the intant case sets out no facts showing *Page 256 
how the offense was committed by appellant. Under the decisions cited above, the appellant's motion to quash should have been sustained.
Appellant, by timely exceptions and objections to the court's charge, and also by the second bill of exceptions appearing in the record, complains of the action of the learned trial judge in not charging that Cora Lynn was an accomplice. Under the particular facts in this case, the said Cora Lynn was an accomplice, and the court should have so charged the jury. Muse v. State, 74 Tex.Crim. Rep., 249 S.W. 861.
For the failure of the indictment to charge an offense, the judgment must be reversed and the prosecution ordered dismissed.
Reversed and dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
              ON MOTION FOR REHEARING BY THE STATE.